Name: Regulation (EEC) No 1722/73 of the Commission of 28 June 1973 amending Regulation (EEC) No 518/72 of 8 March 1972 and Regulation (EEC) No 582/69 of 26 March 1969 on certificates of origin and applications for such certificates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 175/34 Official Journal of the European Communities 29 . 6 . 73 REGULATION (EEC) No 1722/73 OF THE COMMISSION of 28 June 1973 amending Regulation (EEC) 518/72 of 8 March 1972 and Regulation (EEC) 582/69 of 26 March 1969 on certificates of origin and applications for such certificates 1973 in order to allow stocks of those forms to run out ; and whereas this time limit appears to be insuffi ­ cient, as considerable stocks of the old forms remained on 31 March 1973 ; Whereas the provisions of this Regulation are in accordance with the Opinion of the Committee on Origin ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) 802/68 (*) of 27 June 1968 on the common definition of the concept of the origin of goods, and in particular Article 14 thereof ; Whereas, in accordance with Article 10 of, and Annex II to, that Regulation , Regulation (EEC) 582/69 (2 ) of 26 March 1969 prescribed the forms for certificates of origin relating to goods originating in the Community or in one of the Member States , intended for exporta ­ tion from the Community, and for the applications for such certificates ; Whereas, with the aim of aligning these certificates of origin on the layout-key advocated by the Economic Commission for Europe in Geneva, Regulation 518 /72 of the Commission of 8 March 1972 (3 ) amended Regulation 582/69 by replacing the specimen of certificate of origin as laid down by the latter Regula ­ tion by a new specimen in accordance with the layout-key referred to above ; Whereas Regulation 518 /72, referred to above, laid down that the old forms could be used until 31 March The text of the second indent of Article 1 of Regula ­ tion (EEC) 518 /72 shall be replaced by the following text : 'Nevertheless, forms which conform to the speci ­ mens annexed to Regulation (EEC) 582/69 may be used until 31 December 1973 '. Article 2 This Regulation shall enter into force on the third day after its publication in the Official Journal of the European Communities. It shall apply from 1 April 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 June 1973 . For the Commission The President FranÃ §ois-Xavier ORTOLI (') OJ No L 148 , 28 . 6 . 1968 , p . 1 . ( 2 ) OJ No L 79, 31 . 3 . 1969, p . 1 . ( 3 ) OJ No L 67, 20 . 3 . 1972, p . 25 .